Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2018

                                      No. 04-17-00640-CR

                                   William Boyd PORTER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        On January 18, 2018, we ordered court reporter Delcine Benavides to file the reporter’s
record on or before February 19, 2018. No reporter’s record has been filed. We ORDER court
reporter Decline Benavides to file the reporter’s record on or before March 23, 2018. If the
reporter’s record is not filed by such date, an order may be issued directing Delcine Benavides to
appear and show cause why she should not be held in contempt for failing to file the record.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court